IN THE SUPREME COURT OF PENNSYLVANIA
                          MIDDLE DISTRICT


ROBINSON TOWNSHIP, WASHINGTON   : No. 89 MM 2015
COUNTY, PENNSYLVANIA, BRIAN     :
COPPOLA, INDIVIDUALLY AND IN HIS:
OFFICIAL CAPACITY AS SUPERVISOR :
OF ROBINSON TOWNSHIP, TOWNSHIP  :
OF NOCKAMIXON, BUCKS COUNTY,    :
PENNSYLVANIA, TOWNSHIP OF       :
SOUTH FAYETTE, ALLEGHENY        :
COUNTY, PENNSYLVANIA, PETERS    :
TOWNSHIP, WASHINGTON COUNTY,    :
PENNSYLVANIA, DAVID M. BALL,    :
INDIVIDUALLY AND IN HIS OFFICIAL:
CAPACITY AS COUNCILMAN OF       :
PETERS TOWNSHIP, TOWNSHIP OF    :
CECIL, WASHINGTON COUNTY,       :
PENNSYLVANIA, MOUNT PLEASANT    :
TOWNSHIP, WASHINGTON COUNTY,    :
PENNSYLVANIA, BOROUGH OF        :
YARDLEY, BUCKS COUNTY,          :
PENNSYLVANIA, DELAWARE          :
RIVERKEEPER NETWORK, MAYA VAN   :
ROSSUM, THE DELAWARE            :
RIVERKEEPER, MEHERNOSH KHAN,    :
M.D.                            :
                                :
                                :
          v.                    :
                                :
                                :
COMMONWEALTH OF PENNSYLVANIA, :
PENNSYLVANIA PUBLIC UTILITY     :
COMMISSION, GLADYS M. BROWN, IN :
HER OFFICIAL CAPACITY AS        :
CHAIRMAN OF THE PUBLIC UTILITY  :
COMMISSION, OFFICE OF THE       :
ATTORNEY GENERAL OF             :
PENNSYLVANIA, KATHLEEN KANE, IN :
HER OFFICIAL CAPACITY AS        :
ATTORNEY GENERAL OF THE         :
COMMONWEALTH OF PENNSYLVANIA, :
PENNSYLVANIA DEPARTMENT OF      :
ENVIRONMENTAL PROTECTION AND :
JOHN QUIGLEY, IN HIS OFFICIAL             :
CAPACITY AS SECRETARY OF THE              :
DEPARTMENT OF ENVIRONMENTAL               :
PROTECTION                                :
                                          :
                                          :
PETITION OF: PENNSYLVANIA                 :
INDEPENDENT OIL & GAS                     :
ASSOCIATION,                              :
                                          :
                   Possible Intervenor    :


                                      ORDER


PER CURIAM
      AND NOW, this 20th day of August, 2015, the Application to Intervene to Enforce

the Judgment of the Supreme Court of Pennsylvania is DENIED.

      Mr. Justice Stevens did not participate in the consideration or decision of this

matter.




                                  89 MM 2015 - 2